Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or reasonably teach an expandable intervertebral fusion device comprising a linkage connector positioned inside a space defined between the first and second movable portions, wherein the linkage connector is operably connected to the rotation screw, wherein the linkage connector is operably connected to a first end of a first linkage arm of the plurality of linkage arms such that the first end of the first linkage arm is pivotably connected to the linkage connector and a second end of the first linkage arm is pivotably connected to the first and second linkage arm connection holes of the first movable portion, and wherein rotation of the rotation screw forces the linkage connector to move along the rotation screw axis and pivot the first linkage arm to push the first movable portion away from the second movable portion to expand the expandable intervertebral fusion device. A first tool having a first proximal end, a first distal end and a first elongate body, wherein the first tool includes first and second engagement prongs positioned at the distal end on opposite sides of the first tool axis; a second tool having a second elongate body and defining a second tool passage, and wherein an outer diameter of the second elongate body is less than the an inner diameter of the first tool passage; and a third adjusting tool having a third proximal end and a third distal end, and a third handle positioned at a third proximal end, a screw engagement portion positioned at a third distal end and a third shaft wherein an outer diameter of the third shaft is less than an inner diameter of the second tool passage. Thus the examiner has allowed claims 21-40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8,043,376		10-2011		Falahee
2005/0273171		12-2005		Gordon et al.
2010/0168862		7-2010			Edie et al.
These are some of the closest prior arts. However, none teaches the expandable intervertebral fusion device or the combination of the expandable intervertebral fusion device and the insertion tool, as claimed by applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716.  The examiner can normally be reached on M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        April 8, 2021